Hall, Presiding Judge.
Protestant appeals from the judgment in a processioning proceeding.
As there was evidence to sustain the line run by the processioners as the true original line, their finding will not be reversed in that respect. Lansford v. Gatliff, 119 Ga. App. 145 (166 SE2d 639). However, the undisputed evidence also shows that protestant and his predecessors in title have been in actual possession, for more than 50 *41years under claim of right, of a field which is outside the line found by the processioners and that they had knowledge of this possession. Under these circumstances, the claim must be respected by the processioners and the lines so marked as not to interfere with such possession. Code Ann. §85-1603; Bowen v. Jackson, 101 Ga. 817 (29 SE 40); Aderhold v. Lambert, 67 Ga. App. 166 (19 SE2d 538).
Argued March 1, 1972—
Decided April 5, 1972.
Robinson, Buice, Harben & Strickland, Sam S. Harben, Jr., Harold Sheats, for appellant.
Telford, Stewart & Stephens, Joe K. Telford, for appellee.
That portion of the line which cuts off the field is therefore unauthorized under the law applicable to the proceeding and must be redrawn. All protestante other enumerations of error are without merit.

Judgment reversed.


Pannell and Quillian, JJ., concur.